Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 1 of 19 PageID #: 7472




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:14-CV-00439-RGJ

  LAUREN GREEN, et al.                                                                PLAINTIFFS

  VS.

  PLATINUM RESTAURANTS
  MID-AMERICA, LLC                                                                    DEFENDANT


                                   MEMORANDUM OPINION
                                       AND ORDER

         Presently before the Court are several motions filed by Plaintiffs Lauren Green, et al.,

  relating to their request for supplemental discovery regarding Defendant Platinum Restaurant

  Group’s financial and operational status. First, Plaintiffs have filed a Motion to Amend Complaint

  and for Additional Discovery. (DN 248). With this Motion, Plaintiffs also filed an unopposed

  Motion for Leave to File Excess Pages to their Reply (DN 257) and an unopposed Motion for

  Leave to File an Exhibit under Seal (DN 247). Plaintiffs later filed a related Motion for Sanctions.

  (DN 259). Fully briefed, these matters have been referred to the undersigned United States

  Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A). (See DN 52; DN 175).

                                            I. Background

         Plaintiffs, a group of former employees of Eddie Merlot’s Louisville restaurant, bring this

  case under the Fair Labor Standards Act (FLSA) and Kentucky Wage and Hour Act (KWHA) to

  recover unpaid wages and overtime against Defendant Platinum Restaurants Mid-America, LLC.

         Plaintiffs have amended their Complaint frequently in this action. (See DN 14; DN 43; DN

  91; DN 119; DN 145). In January of 2018, Plaintiffs sought leave to file a sixth amended complaint

  that would add William Humphries (the owner of Defendant), Platinum Restaurant Group (a group
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 2 of 19 PageID #: 7473




  of several entities allegedly owned and controlled by Humphries), and Platinum Restaurants

  Shared Services, LLC as defendants. (DN 153). To support the addition of these defendants,

  Plaintiffs relied on “joint employer theory,” claiming that the FLSA permits an employee to have

  “several simultaneous employers who may be responsible for compliance.” (See DN 153-1, at pp.

  6-9). Plaintiffs also alleged that Defendant was attempting to use the formal distinction between

  these entities to avoid its discovery obligations in the case. (Id. at p. 9).

          Magistrate Judge Dave Whalin denied Plaintiffs’ motion, finding that claims against the

  newly added defendants would not relate back to the filing of the original complaint under Rule

  15(a)(2)(C) and that permitting amendment would be unduly prejudicial to the parties. (DN 172).

  Judge Whalin specifically noted that Plaintiffs were not arguing that Defendant Platinum was

  “merely a shell or pass-through business entity from which they cannot obtain meaningful relief,

  nor do [Plaintiffs] raise arguments that the proposed new parties are somehow akin to necessary

  parties to the litigation under Rule 19(a)(1)(A).” (Id. at p. 18). Judge Whalin concluded that there

  was no indication that Defendant actively misled anyone about their status and the Plaintiffs, in

  fact, were aware of Humphries’ status early on and that of Group and Shared Services following

  the deposition of William Vezeau in mid-July 2017. (Id.). In the same Opinion, Judge Whalin

  granted Plaintiffs sanctions, in the form of reasonable attorney’s fees and costs, for Defendant’s

  use of “repeated, unjustifiable instructions to the corporate witness not to answer otherwise

  unobjectionable questions” during the Rule 30(b)(6) deposition. (Id. at p. 42).

          From July of 2018 to July of 2020, the case was stalled while Plaintiffs’ motion for

  attorney’s fees (DN 176), Plaintiffs’ motion to certify class (DN 191), and Defendant’s motion to

  decertify collective action claims were litigated (DN 142). Throughout this period, the undersigned

  entered several orders granting joint motions to extend discovery “for the limited purpose of



                                                      2
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 3 of 19 PageID #: 7474




  resolving any remaining outstanding discovery issues.” (DN 182; DN 185; DN 197; DN 202; DN

  208; DN 210). During a telephonic status conference with the undersigned in July of 2020, counsel

  for Defendant represented that Eddie Merlot’s Louisville restaurant had closed permanently due

  to the COVID-19 pandemic and the restaurant being looted during protests. (DN 234). After

  further discussion, the parties agreed there was an opportunity for settlement. (Id.). Plaintiffs

  requested to take discovery as to the status of Eddie Merlot’s, and Defendant did not object. (Id.).

          Two weeks later, the parties each submitted a status report and proposed scheduling order

  to the Court. (DN 235; DN 236). The parties disagreed as to the “scope of supplemental discovery”

  on the Defendant’s status. The undersigned entered an order shortly thereafter that, among other

  things, gave Plaintiffs a ninety-day period to conduct supplemental discovery on: “the operational

  and financial status of Defendant Platinum Restaurants Mid-America, LLC.” (DN 237).

          Unfortunately, the disagreement did not end there. The parties requested another telephonic

  conference with the undersigned. During the call on November 9, 2020, Plaintiff indicated it

  wanted to take three depositions (owner William Humphries, former President and CEO Geoffrey

  Stiles, and a Rule 30(b)(6) witness) and wanted Defendant’s tax returns and bank account

  statements from 2016-2020 and any information and documents reflecting distributions of assets

  from 2016-present between the entities comprising the Platinum Restaurant Group, William

  Humphries, and relatives of Humphries, etc. (See DN 240). Defendant emphasized that only the

  current operational and financial status of the restaurant resulted in the need for supplemental

  discovery and, therefore, discovery from beyond September of 2018 was not appropriate.1 (DN

  241). Following the call, the undersigned entered an Order, noting “concerns about whether the

  supplemental discovery period was geared toward the substance of the case rather than assessing


  1
   Defendant produced bank statements, tax returns, and financial documents dating back to September 10, 2018
  during the supplemental discovery period permitted by the Court. (See DN 241).

                                                         3
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 4 of 19 PageID #: 7475




  their positions regarding settlement.” (DN 243). This Order also stayed the supplemental discovery

  period to allow for settlement discussions with the Court. (Id.).

          In February of 2021, after weeks of settlement discussions and a virtual settlement

  conference, negotiations hit a standstill. During a telephonic conference with the Court, Plaintiffs

  indicated their continued belief that they are entitled to discovery of Defendant’s financial and

  operational status before 2019. (DN 246). In an order following the call, the undersigned noted her

  “reluctance to allow such discovery” but permitted motion practice on this “limited issue.” (Id.).

          About a month later, Plaintiffs filed a “Renewed Motion to Amend Complaint and for

  Additional Discovery” (DN 248). Plaintiffs seek to add Humphries, Platinum Restaurant Group,

  Inc., Platinum Restaurants Central, N.E., LLC, and Platinum Restaurants Shared Services, LLC as

  defendants and to add four claims: (1) Violation of the Kentucky Uniform Voidable Transfers Act;

  (2) Successor Liability; (3) Single Employer Theory; and (4) Alter-ego/Piercing the Corporate

  Veil.2 (Id.). As to Claim (3), Plaintiffs request reconsideration of Judge Whalin’s “interlocutory

  order” from July 12, 2018, under Federal Rule of Civil Procedure 54(b). (DN 258, at pp. 7, 10).

  Plaintiffs assert the remaining claims should be evaluated under Federal Rule of Civil Procedure

  15 because these are new allegations that have not previously been presented to the Court. (Id.).

  Plaintiffs ask for ninety days from entry of their seventh amended complaint to take discovery as

  to these new claims and defendants. (DN 248, at p. 2).

          Defendant responds that Plaintiffs’ Motion goes beyond what the undersigned permitted in

  allowing motion practice on the issue of supplemental discovery. (DN 256). Defendant takes issue

  with Plaintiffs essentially trying to circumvent Judge Whalin’s July 12, 2018 Order because they


  2
    Plaintiffs’ Motion to Amend Complaint (DN 248) states that they seek to add “Humphries, along with PRG-INC,
  PR-LLC, Central, and Shared Services” as defendants in the action. However, Plaintiffs’ proposed seventh amended
  complaint identifies the new defendants as Humphries, PRG-INC, Central, and Shared Services; there is no
  reference to “PR-LLC.” (See DN 249-1, at ¶¶ 6-11).

                                                         4
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 5 of 19 PageID #: 7476




  didn’t timely object and Plaintiffs have no new evidence to support reconsideration of his ruling.

  (Id. at pp. 2-3). Permitting Plaintiffs’ proposed amendments, Defendant argues, would be

  extremely prejudicial in that it would radically shift the scope and nature of the case and delay this

  protracted litigation even further. (Id. at p. 25).

           Shortly after Plaintiffs’ Motion to File Amended Complaint was fully briefed, Plaintiffs

  also filed a Motion for Sanctions, alleging that Defendant has acted in bad faith and “unreasonably

  and vexatiously complicated and extended the progress of this case” by obstructing inquiry into

  Humphries’ relationships and finances.3 (DN 259).

          II. Plaintiffs’ Motion to Amend Complaint and For Additional Discovery (DN 248)

                     A. Scope of the Undersigned’s February 11, 2021 Order (DN 246)

           First, Plaintiffs’ Motion to Amend Complaint contravenes the motion practice authorized

  by the undersigned on February 11, 2021. The impetus for a supplemental discovery period

  regarding Defendant’s financial and operational status came from the parties indicating a

  willingness to participate in settlement negotiations. The Court was willing to permit limited

  supplemental discovery to facilitate these settlement discussions. It quickly became obvious,

  however, that Plaintiffs were seeking broad-ranging discovery that exceeded Defendant’s current

  “operational and financial status” as it related to settlement. (DN 237). The Court expressed

  concern with Plaintiffs’ efforts and “whether the supplemental discovery period was geared toward

  the substance of the case rather than assessing their positions regarding settlement.” (DN 243).



  3
   Also before the Court are two unopposed motions by Plaintiffs. First, Plaintiffs’ filed a Motion to Seal a document
  attached to their Motion to Amend Complaint because the report was produced in discovery under “attorney’s eyes
  only” designation. (DN 247). Defendant agrees with this request, noting that the report is a confidential and
  proprietary report that contains brand strategy and could give the brand’s competitors an unfair advantage if
  disclosed. (DN 255). Finding that the parties have met the requirements of Local Rule 5.7, the Court will grant
  Plaintiffs’ Motion to Seal (DN 247). Second, Plaintiffs have filed a Motion for Leave to File Excess Pages (DN
  257), arguing that it could not respond to all of Defendant’s arguments in the fifteen-page limit for reply briefs. The
  Court finds good cause for such request and grants Plaintiffs’ Motion.

                                                             5
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 6 of 19 PageID #: 7477




          Eventually, when settlement negotiations stalled and the parties expressed their continued

  inability to agree on the scope of supplemental discovery, the Court reluctantly permitted motion

  practice. The Court’s February 11, 2021 Order reads, in relevant part:

          Plaintiffs indicated they still believe they are entitled to discovery of information
          as to Defendants’ financial and operational status before 2019. The Court indicated
          its reluctance to allow such discovery but will permit motion practice from the
          parties on this limited issue.

  (DN 246). Rather than filing a limited motion for discovery, Plaintiffs filed the instant motion to

  amend complaint, requesting to add four new defendants and four new claims and further

  requesting a ninety-day period to conduct discovery on these new claims and defendants. (DN

  248).

          Plaintiffs emphasize that the undersigned never limited their ability to file a motion to

  amend either verbally or in writing. While it is true that the undersigned’s February 12, 2021 Order

  did not explicitly prohibit the filing of a motion to amend complaint, the Order’s language clearly

  contemplates motion practice on a limited discovery issue. (DN 246). Nor did any of the Court’s

  previous orders relating to the issue of supplemental discovery anticipate Plaintiffs filing another

  amended complaint. (See DN 239; DN 243). Perhaps most telling is Plaintiffs’ failure to include a

  deadline for motions to amend in their proposed scheduling order from July 16, 2020. (See DN

  235 (only requesting deadline for dispositive motions and motions to decertify following a sixty-

  day supplemental discovery period)). The Court’s scheduling order from August of 2020 likewise

  provided deadlines only for a supplemental discovery period and for dispositive motions and

  motions to decertify class. (DN 237). The procedural posture of the case further reflects that the

  appropriate time to file motions to amend has passed. The fact discovery period has long been

  closed and the supplemental discovery period was authorized for purposes of settlement, not to

  open the door to new allegations extraneous to Plaintiffs’ original FLSA/KWHA claims.

                                                   6
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 7 of 19 PageID #: 7478




         Plaintiffs also state that “during a status conference, Judge Edwards informed the parties

  that, should settlement negotiations fail, the plaintiffs would be entitled to “post judgement” [sic]

  type of discovery.” (DN 258, at p. 3). This statement misconstrues the undersigned’s advisement.

  During the telephonic conference Plaintiffs reference, the undersigned indicated that the type of

  discovery Plaintiffs were seeking seemed more akin to post-judgment discovery under Federal

  Rule of Civil Procedure 69(a)(2). Plaintiffs must first succeed on the merits of their claims and

  receive a favorable judgment before this type of discovery becomes relevant and appropriate. See,

  e.g. Corizon Health, Inc. v. CorrecTek, Inc., No. 5:17-CV-35-TBR-LLK, 2017 WL 7693390, at

  *3 (W.D. Ky. Dec. 12, 2017) (quoting Dickson v. National Maintenance & Repair of Kentucky,

  Inc., No. 5:08-CV-8, 2011 WL 2610195, at *2 (W.D. Ky. July 1, 2011) (stating that Rule 26

  ordinarily “will not permit the discovery of facts concerning a defendant’s financial status or

  ability to satisfy a judgment, such matters are not relevant, and cannot lead to the discovery of

  admissible evidence”); see also In re Classicstar Mare Lease Litigation, MDL No. 1877, 2009

  WL 1313311, at *3 (E.D. Ky. May 12, 2009) (finding that present financial condition and location

  of assets was not discoverable prior to judgment and was not a proper focus of prejudgment

  discovery under Rule 26).

         The fact that Plaintiffs’ Motion exceeded the scope of motion practice authorized by the

  undersigned’s February 11, 2021 Order is sufficient grounds for denial. Nevertheless, the Court

  will briefly consider the merits of Plaintiffs’ Motion to Amend.

                B. Reconsideration of Judge Whalin’s July 12, 2018 Order (DN 172)

         The parties dispute the proper standard for evaluating Plaintiffs’ request for reconsideration

  of Judge Whalin’s July 12, 2018 Order, which denied Plaintiffs’ motion for leave to file sixth

  amended complaint to add Humphries, PRG-LLC, and Shared Services. Plaintiffs claim that Judge



                                                   7
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 8 of 19 PageID #: 7479




  Whalin’s ruling is an interim order that the Court has discretion to revisit under Federal Rule of

  Civil Procedure 54(b). (DN 250, at pp. 8-9). Defendant, on the other hand, believes that Rule 54(b)

  doesn’t provide a basis for revision of a Court’s prior decision. (DN 256, at p. 12). Defendant relies

  on Rule 72(a) to claim Plaintiffs’ request for reconsideration is barred because Plaintiffs did not

  file a timely objection to Judge Whalin’s Order. (Id. at p. 10).

         Federal Rule of Civil Procedure 72(a) does not necessarily prohibit Plaintiffs’ request for

  reconsideration of Judge Whalin’s Order. This Rule provides that when a magistrate judge issues

  a decision on a non-dispositive pretrial matter, the parties have fourteen days to file objections.

  Fed. R. Civ. P. 72(a). A party’s failure to object within the designated period precludes that party

  from “assign[ing] as error a defect in the order” on appeal. Elliott v. First Fed. Comm. Bank of

  Bucyrus, 821 F. App’x 406, 412-13 (6th Cir. 2020) (quoting Fed. R. Civ. P. 72(a)); see also

  Superior Prod. P'ship v. Gordon Auto Body Parts Co., 784 F.3d 311, 321 (6th Cir. 2015) (holding

  that a party failing to file objections within the designated period “risks losing the right to appeal

  the underlying issue to the [court of appeals].”). While Plaintiffs’ failure to timely object to Judge

  Whalin’s July 12, 2018 Order would likely affect their ability to appeal such Order, it does not

  commensurately affect Plaintiffs’ ability to request reconsideration of this interlocutory order.

         Rule 54(b) governs Plaintiffs’ request for reconsideration. This Rule provides that

  interlocutory orders “may be revised at any time before the entry of a judgment[.]” Fed. R. Civ. P.

  54(b). Reconsideration or modification of an interlocutory order is available “as justice requires.”

  Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir.2004) (citation

  omitted). But courts traditionally only find justification for reconsideration where there is: “(1) an

  intervening change in controlling law; (2) new evidence available; and (3) a need to correct a clear

  error or prevent manifest injustice.” Louisville/Jefferson Cnty. Metro Gov. v. Hotels.com, L.P., 590



                                                    8
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 9 of 19 PageID #: 7480




  F.3d 381389 (6th Cir. 2009) (quoting Rodriguez, 89 F. App’x at 959).

         Plaintiffs rely on exception (2), claiming that new evidence, specifically that Defendant,

  by itself, “lacks financial resources to satisfy a judgment or fund an appropriate settlement,”

  warrants reconsideration of Judge Whalin’s Order. (DN 250, at p. 9). In their reply, Plaintiffs also

  briefly reference exception (3), stating that the Court should revise its prior Order to “avoid

  manifest injustice” to Plaintiffs, since the assets and profits Humphries has allegedly siphoned off

  through other entities could be used to satisfy a judgment or fund a settlement. (DN 258, at p. 2).

  Defendant asserts that the “new evidence” of its insolvency is simply a facade for Plaintiffs to

  request reconsideration when their new claims rely on evidence that was in their possession before

  filing their January 2018 motion to amend. (DN 256, at pp. 13-14). Insolvency, Defendant clarifies,

  is not an element of any of Plaintiffs’ proposed new claims. (Id. at pp. 13-14).

         First, the Court notes that Plaintiffs’ current proposed amendment differs from their prior

  attempt at adding three defendants under a joint employer theory in January of 2018. While

  Plaintiffs again seek to add new defendants (this time, Humphries, PRG-INC, Central, and Shared

  Services) and renew their joint employer claim (this time, couched as “single employer theory”),

  they also seek to add three new claims against these defendants. Rather than seeking

  reconsideration, it seems Plaintiffs are attempting to circumvent Judge Whalin’s ruling regarding

  relation back of the joint employer claim by adding more defendants and asserting new claims.

         Plaintiffs assert that Judge Whalin’s Order anticipated that his ruling might change by

  stating that Plaintiffs did not argue that Defendant was “merely a shell or pass-through business

  entity from which they cannot obtain meaningful relief” or that the proposed new parties are

  necessary parties under Rule 19(a)(1)(A). The Court disagrees. Judge Whalin’s statement was not

  an invitation for Plaintiffs to get a second bite at the apple three years later. And, regardless, his



                                                    9
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 10 of 19 PageID #: 7481




   statement did not indicate any presumptive success of these hypothetical arguments.

           Th Court does not find that new evidence of Defendant’s insolvency warrants

   reconsideration of Judge Whalin’s July 12, 2018 Order. To plead their joint employer claim,

   Plaintiffs have to plausibly allege that two (or more) entities should be treated as a single employer

   for purposes of employment laws. See Nethery v. Quality Care Investors, L.P., 814 F. App’x 97,

   102-03 (6th Cir. 2020) (quoting Sanford v. Main St. Baptist Church Manor, Inc., 449 F. App’x

   488, 491 (6th Cir. 2011)). “Entities are joint employers if they ‘share or co-determine those matters

   governing essential terms and conditions of employment.’” E.E.O.C. v. Skanska USA Bldg., Inc.,

   550 F. App’x 253, 256 (6th Cir. 2013) (quoting Carrier Corp. v. NLRB, 768 F.2d 778, 781 (6th

   Cir. 1985)). Courts consider several factors in evaluating joint employer claims, such as:

   interrelation of operations, common management, centralized control of labor relations and

   personnel, and common ownership and financial control. Swallows v. Barnes & Noble Book Stores,

   Inc., 128 F.3d 990, 993-94 (6th Cir. 1997); see also Skanska, 550 F. App’x at 256 (looking to

   factors such as: “an entity’s ability to hire, fire, or discipline employees, affect their compensation

   and benefits, and direct and supervise their performance.”). None of these cases identify an entity’s

   insolvency as a necessary element for establishing a joint-employer claim.

           Plaintiffs also claim that Defendant’s reference to information that was in Plaintiffs’

   possession when they sought leave to file their sixth amended complaint is a “red herring” because

   their current motion is based on the changed circumstances of Defendant’s insolvency. But

   perplexingly, the “statement of facts” Plaintiffs present relies extensively on information they have

   possessed for several years.4 (See DN 250, at pp. 3-8). Plaintiffs’ “statement of facts” does not

   reference the “new evidence” of Defendant’s insolvency, which allegedly forms the basis of their


   4
    Plaintiffs frequently cite to deposition testimony from Mr. Humphries, Ms. Salon, and Mr. Vezau. All of these
   depositions occurred before Plaintiffs sought leave to file their sixth amended complaint.

                                                           10
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 11 of 19 PageID #: 7482




   reconsideration arguments. (See id.). These circumstances do not support reconsideration of Judge

   Whalin’s Order.

             Nor would Plaintiffs suffer “manifest injustice” from the Court declining to reconsider

   Judge Whalin’s previous Order. Judge Whalin denied the addition of Humphries, PRG-LLC, and

   Shared Services because Plaintiffs’ claims would not relate back to the original filing of the

   complaint for the newly added defendants. Judge Whalin noted that permitting a “separate series”

   of FLSA and KWHA claims that hypothetically would look back three or five years, would be

   “unduly prejudicial to the parties as well as the orderly progress of the lawsuit.” (DN 172, at pp.

   17-18). The same logic applies to Plaintiffs’ request for reconsideration. Plaintiffs delayed almost

   three years in seeking reconsideration of Judge Whalin’s ruling. And while Plaintiff did not have

   information regarding the Defendant’s alleged insolvency until the restaurant closed in July of

   2020, as discussed above, the Plaintiffs have not demonstrated how Defendant’s insolvency

   requires reconsideration of Judge Whalin’s ruling. The Court again emphasizes that the discovery

   Plaintiffs currently request will be appropriate if or when Plaintiffs succeed on the merits of their

   claims.

             If anything, injustice could result from permitting Plaintiffs to sidestep Judge Whalin’s

   prior order in this manner and belatedly obtain wide-ranging financial discovery before succeeding

   on the merits of their case. For these reasons, the Court does not find justification for

   reconsideration of Judge Whalin’s denial of Plaintiffs’ motion for leave to file sixth amended

   complaint under Rule 54(b). This request is denied.

                              C. Plaintiffs’ Motion to Add Three New Claims

             Plaintiffs request that their three new claims (violation of the KUVTA, successor liability,

   and piercing the corporate veil) should be reviewed pursuant to Federal Rule of Civil Procedure



                                                     11
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 12 of 19 PageID #: 7483




   15 because these claims were not presented in their motion for sixth amended complaint. (DN

   258, at p. 10). Plaintiffs assert that Defendant’s insolvency is “plainly central” to its three new

   claims and that the claims are timely pursuant to their respective statutes of limitations. (Id. at pp.

   11, 17).

           Defendant responds that Plaintiffs’ proposed claims do not relate back to the original

   complaint because they add four defendants, which Judge Whalin previously determined was

   inappropriate under Sixth Circuit precedent. (DN 256, at p. 22). Permitting the claims would be

   prejudicial, Defendant continues, because it would materially change the scope of the lawsuit,

   adding significant expense and preparation and resulting in a more complicated and lengthy trial.

   (DN 256, at p. 21). Defendant also requests Plaintiffs’ motion be denied based on undue delay

   since the discovery period has long been closed. (Id. at pp. 24-25).

           Plaintiffs maintain, in reply, that Judge Whalin’s previous ruling does not control the

   undersigned’s analysis here in that their new claims, indeed, relate back to the original complaint

   under their respective statutes of limitations. (DN 258, at pp. 17-18). Defendant’s claims of delay

   are meritless, according to Plaintiffs, because Plaintiffs were cooperating with the Court’s

   guidance in not adding these new claims for ten months while settlement was pursued. (DN 258,

   at p. 20). Plaintiffs further assert that Defendant fails to cite to any cases with similar circumstances

   amounting to prejudice. (Id.).

           Federal Rule of Civil Procedure 15(a) provides that after a party has amended its pleading

   once as a matter of course, future requests for amendment may only be granted “with the opposing

   party’s consent or the court’s leave.” Fed. R. Civ. P. 15(a). This Rule directs courts to “freely give

   leave [to amend] when justice so requires.” Id. Denial, however, may be appropriate where there

   is “undue delay in filing, lack of notice to the opposing party, bad faith by the moving party,



                                                      12
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 13 of 19 PageID #: 7484




   repeated failure to cure deficiencies by previous amendments, undue prejudice to the opposing

   party, and futility of the amendment.” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998) (quoting

   Brooks v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994)); see also Colvin v. Caruso, 605 F.3d 282, 294

   (6th Cir. 2010) (“A motion to amend a complaint should be denied if the amendment is sought in

   bad faith, for dilatory purposes, results in undue delay or prejudice to the opposing party, or would

   be futile.”); Benzon v. Morgan Stanley Distributors, Inc., 420 F.3d 598, 613 (6th Cir. 2005).

          An amendment to a pleading relates back to the date of the original pleading, for statute of

   limitations purposes, when:

          (A) The law that provides the applicable statute of limitations allows relation back;
              [or]

          (B) The amendment asserts a claim or defense that arose out of the conduct,
              transaction, or occurrence set out – or attempted to be set out in the original
              pleading; . . .
   Fed. R. Civ. P. 15(c)(2).

          First, addressing the relation-back issue, Plaintiffs’ new claims do not arise out of the same

   transaction, which gave rise to the original claims in the complaint – Defendant’s alleged failure

   to pay wages and overtime to employees under the FLSA and KWHA. These new claims involve

   an allegedly fraudulent transfer of assets from Defendant to proposed defendant Central and the

   relationships between Defendant and other entities based on their affiliation with Humphries.

   These new allegations are far afield from the core issue of whether Defendant violated the FLSA

   and KWHA by failing to pay the Plaintiffs appropriate wages and overtime.

          Even if Plaintiffs’ new claims “relate back” under their respective statutes of limitations,

   the Court still considers the factors from Coe v. Bell, in deciding whether to permit an amendment.

   See Moross Ltd. Partnership v. Fleckenstein Capital, Inc., 466 F.3d 508, 518-19 (6th Cir. 2006)

   (citation omitted). These factors weigh heavily against granting Plaintiffs’ proposed amendments.


                                                    13
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 14 of 19 PageID #: 7485




   First, Plaintiffs delayed in bringing these amended claims. Plaintiffs appear to be using

   Defendants’ insolvency to create a lawsuit within a lawsuit, i.e., a fraud or recovery action within

   this FLSA/KWHA case. The fact of Defendants’ insolvency did not create new causes of action;

   it simply spurred Plaintiffs to assert claims based on information that was in their possession when

   they filed their motion for sixth amended complaint in January of 2018.5 Plaintiffs’ failure to lodge

   these claims in a timely manner counsels against permitting Plaintiffs’ amendments.

            Allowing such amendments at this point in the litigation would also be unduly prejudicial

   to Defendant by causing further delay and greatly expanding the scope of this seven-year litigation.

   The inclusion of new defendants and new claims would unnecessarily complicate Defendant’s

   ability to obtain a swift final judgment on the claims brought against it. See, e.g., Luis v. Zang, No.

   1:12-cv-629, 2017 WL 1154037, *8 (S.D. Ohio Mar. 28, 2017) (denying motion to amend in part

   because same allegations could have been made in a timely manner much earlier in the litigation

   and their inclusion “would unnecessarily complicate bringing this long-pending litigation to a

   conclusion.”).

            Finally, while the Court will not accuse Plaintiffs of acting in bad faith, Plaintiffs pushed

   the boundaries of appropriate behavior by blatantly disregarding the Court’s allowance of motion

   practice on a limited discovery issue. Once more, Plaintiffs must succeed on their FLSA/KWHA

   claims before the wide-ranging discovery into whether Defendant is able to satisfy a judgment

   becomes relevant. To allow otherwise would result in Plaintiffs rerouting this litigation long after

   discovery has closed. For these reasons, the Court denies Plaintiffs’ “Renewed Motion to Amend

   Complaint and For Additional Discovery.”6 (DN 248).


   5
     While Plaintiffs did not assert these exact claims in their motion for sixth amended complaint, these claims largely
   focus on the same information Plaintiffs previously provided to support their “joint employer theory.”
   6
     The Court expresses doubt as to whether Plaintiffs’ proposed claims could survive a Rule 12(b)(6) Motion to
   Dismiss, but in-depth analysis on the futility of these claims is not required based on the strength of the other Coe v.

                                                             14
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 15 of 19 PageID #: 7486




            In denying this motion, the Court lifts the stay on the scheduling order deadlines in this

   case. The parties will have thirty days from issuance of this Opinion to file any dispositive motions

   and any motions to decertify the class or collective action. Responses and replies shall be filed in

   accordance with the Local Rules.

                                   III. Plaintiffs’ Motion for Sanctions (DN 259)

             Plaintiffs separately request sanctions against Defendant under the Court’s “inherent

   authority,” under 28 U.S.C. § 1927, and under Federal Rules of Civil Procedure 26 and 37. To

   support these requests, Plaintiffs argue that: (1) Defendant may have made material

   misrepresentations to the Court regarding its insolvency and its intention to permanently close the

   Louisville Eddie Merlot’s restaurant; and (2) Defendant’s response to Plaintiffs’ Motion to Amend

   is frivolous and is part of an ongoing effort to obstruct inquiry into the relationship between

   Humphries and the other Platinum Restaurant Group entities to conceal transfers of assets that

   occurred while this case was pending. (DN 259, at pp. 1-2). Plaintiffs also highlight Defendant’s

   prior obstructive conduct in this litigation, including defense counsel’s behavior during the Rule

   30(b)(6) deposition and during discovery.

            Defendant responds that Plaintiffs’ Motion for Sanctions is merely “an unauthorized brief

   seeking to repeat and rehash the same issues that were addressed in the now fully briefed Renewed

   Motion.” (DN 260, at p. 2). Defendant proffers that it has not made any misrepresentation to the

   Court and that it has no plans to reopen its Louisville restaurant. (Id. at pp. 3-4). As to the alleged

   frivolity of its response to Plaintiffs’ Motion to Amend, Defendant asserts that it reasonably and

   soundly interpreted the law in pursuing its duty of advocacy. (Id. at p. 4). Defendant also takes



   Bell factors and because the proposed claims do not arise out of the same transaction which gave rise to the original
   claims in this action. Denial is therefore required even if Plaintiffs have alleged facts sufficient to support their new
   allegations.

                                                              15
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 16 of 19 PageID #: 7487




   issue with Plaintiffs attempting to relitigate conduct from the Rule 30(b)(6) deposition that was

   addressed by Magistrate Judge Whalin three years ago. (Id. at pp. 5-6).

            Plaintiffs’ reply emphasizes that on the day their reply brief was due Defendant filed a

   “Notice of Disclosure” that admits the Eddie Merlot’s Louisville restaurant is not permanently

   closed. (DN 264, at pp. 1-2 (citing DN 261)). Plaintiffs claim that Defendant is using the word

   “permanently” deceptively and that the Notice is intentionally vague. (Id. at pp. 2-3).

            A brief discussion of the sanction authority cited by Plaintiffs is necessary. First, federal

   courts have the inherent power to impose sanctions to prevent abuse of the judicial process when

   a party has “acted in bad faith, vexatiously, wantonly, or for oppressive reasons,” or when the

   conduct was “tantamount to bad faith.” Metz v. Union Ban, 655 F.3d 485, 489 (6th Cir. 2011)

   (citing Chambers v. NASCO, Inc., 501 U.S. 32, 43-46 (1991) (add’l citation omitted)). Similarly,

   28 U.S.C. § 1927 provides that the Court may require any attorney or person who “so multiples

   the proceedings in any case unreasonably and vexatiously” to personally satisfy the “excess costs,

   expenses, and attorney’s fees reasonably incurred because of such conduct.”

            The Federal Rules of Civil Procedure also authorize courts to impose sanctions on parties

   and their attorneys that fail to meet their discovery obligations. Rule 37(b)(2)(A) provides a list of

   sanctions for a party or their counsel’s failure to obey a court order to produce or permit discovery.7

   Fed. R. Civ. P. 37(b)(2)(A). Additionally, subsection (C) of this Rule provides that the court must

   order the disobedient party, his attorney, or both “to pay the reasonable expenses, including

   attorney’s fees, caused by the failure, unless the failure was substantially justified or other

   circumstances make an award of expenses unjust.” Id. (b)(2)(C). Rule 26(g) requires an attorney


   7
    This list of potential sanctions includes the court: directing that facts be deemed established for purposes of the
   action, as the prevailing party claims; partially or wholly striking pleadings; staying proceedings until orders are
   complied with; dismissal of the action; rendering a default judgment; or treating the violation as contempt of court.
   Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii).

                                                             16
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 17 of 19 PageID #: 7488




   or responsible party to certify that discovery responses and objections “are supported by

   nonfrivolous argument and are not aimed to harass, cause delay, or drive up litigation costs.” Jones

   v. Illinois Central R.R. Co., 617 F.3d 843, 854 (6th Cir. 2010) (citing Fed. R. Civ. P. 26(g)). Under

   this Rule, sanctions should be imposed for any violation that occurs without “substantial

   justification.” Id.

            The Court does not find sanctions are appropriate under any of these mechanisms.

   Defendant did not act in bad faith in opposing Plaintiffs’ Motion to Amend. Plaintiffs’ arguments

   for sanctions largely rest on the presumed success of their motion. Yet this Court found above that

   there was neither a basis for reconsidering Judge Whalin’s July 2018 Order nor for permitting

   Plaintiffs’ new claims and defendants. In so concluding, the Court finds that Defendant’s

   arguments in opposition were not frivolous or obstructive but, in fact, were persuasive. Regardless,

   even unsuccessful arguments, like Defendant’s claim that reconsideration of Judge Whalin’s July

   2018 Order was foreclosed by Rule 54, are not automatically deemed frivolous. To accept

   Plaintiffs’ argument would open the floodgates for sanctions every time motion practice occurred

   during litigation.

            As for Defendant’s allegedly obstructive behavior related to discovery, much of the

   conduct Plaintiffs argue warrants sanctions was previously evaluated by Magistrate Judge Whalin

   in July of 2018, when he granted Plaintiffs’ request for sanctions relating to defense counsel’s

   conduct during the Rule 30(b)(6) deposition.8 (DN 172, at pp. 28-39). The Court declines to impose

   additional sanctions related to this previously addressed misconduct. And because the fact



   8
     Judge Whalin exercised his inherent power under 28 U.S.C. § 1927 to impose sanctions after finding that
   Defendant acted vexatiously during the Rule 30(b)(6) deposition “in a concerted effort to disrupt the orderly process
   of the litigation . . .” (DN 172, at p. 37). The undersigned found Plaintiffs were entitled to be reimbursed $30,767.50
   in attorney’s fees and $299.75 in costs incurred for time spent defending Mr. Vezeau’s Rule 30(b)(6) deposition and
   the corresponding motion practice. (DN 220). Defendant filed a motion to reconsider the undersigned’s order (DN
   223), which the District Judge denied (DN 232).

                                                             17
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 18 of 19 PageID #: 7489




   discovery period has long been closed, and the Court has concluded that Plaintiffs are not entitled

   to the “supplemental” discovery they now request, sanctions based on Rule 26(g) and Rule

   37(b)(2)(A), (C) are not appropriate.

          Plaintiffs’ other allegations regarding sanctions are somewhat speculative. For instance,

   Plaintiffs surmise that “[D]efendant’s endgame may have been to misrepresent that Eddie

   Merlot’s-Louisville was permanently closed and attempted [sic] to negotiate-and have Magistrate

   Judge Edwards negotiate on its behalf-a bankruptcy-type settlement.” (DN 259, at p. 20). They

   also allege that Defendant “appears to have intentionally squandered its assets to avoid paying a

   judgment or settlement.” This speculation does not establish sanctionable conduct.

          Finally, the Court does not find subterfuge in Defendant’s Notice of Disclosure filed on

   June 15, 2021. Defendant’s “Notice of Disclosure” states that after Defendant filed its response to

   Plaintiffs’ Motion for Sanctions, a local developer contacted Defendant about revitalizing the

   building where Eddie Merlot’s Louisville was located “in a way that would motivate [Defendant]

   to reopen its restaurant.” (DN 261). The Notice continues: “The status of the restaurant currently

   remains as stated [sic] Platinum’s response to Plaintiffs’ Motion for Sanctions (ECF No. 260), i.e.,

   Platinum remains permanently closed. Should any plans to re-open the restaurant materialize,

   Platinum will so advise the Court.” (Id.). This Notice does not constitute a material

   misrepresentation as to Defendant’s financial and operational status. It appears that Defendant was

   simply apprising Plaintiffs and the Court of a potential change in circumstances. Defendant has

   agreed to provide additional updates if further discussions or plans to reopen the restaurant are

   undertaken. And despite the poor timing of this Notice, there is no evidence that the timing was

   intentionally deceptive. Because the Court granted Plaintiffs a two-week extension to file their

   reply, the timing of the Notice did not prejudice Plaintiffs.



                                                    18
Case 3:14-cv-00439-RGJ-RSE Document 265 Filed 09/01/21 Page 19 of 19 PageID #: 7490




          For these reasons, the Court denies Plaintiffs’ requested sanctions, including Plaintiffs’

   request for an evidentiary hearing.

                                               IV. Order

          IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Exceed Page Limitations (DN

   257) is GRANTED.

          IT IS FURTHER ORDERED that Plaintiff’s Motion to Seal (DN 247) is GRANTED.

          IT IS FURTHER ORDERED that Plaintiffs’ Motion to Amend and for Additional

   Discovery (DN 248) is DENIED. The Court lifts the stay on the scheduling order deadlines in this

   case. The parties will have thirty days from issuance of this Opinion to file any dispositive

   motions and any motions to decertify the class or collective action. Responses and replies shall be

   filed in accordance with the Local Rules.

          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Sanctions (DN 259) is

   DENIED.




                                                             September 1, 2021




   Copies:        Counsel of Record




                                                   19
